TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                              ON MOTION FOR REHEARING



                                     NO. 03-19-00070-CV


                             Vergo Patio Gardens, Inc., Appellant

                                                v.

                           Railroad Commission of Texas, Appellee


                FROM THE 200TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-17-004723, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               After considering the motion for rehearing filed by the Railroad Commission of

Texas, we deny the motion but withdraw our opinion and judgment issued on February 10, 2021,

and substitute the following opinion and judgment in their place.

               This appeal arises out of a suit for judicial review of an administrative order. In

the underlying administrative proceedings, Vergo Patio Gardens, Inc., applied for the renewal of

its landfarm permit, but the Railroad Commission of Texas denied the application. Vergo

requested a contested case hearing. A week before the hearing, Vergo and staff for the executive

director of the Commission (Staff) filed a joint motion to dismiss the hearing setting pursuant to

an attached Rule 11 agreement (the Rule 11 Agreement), but the administrative law judge (ALJ)

denied the motion. Following the hearing, the ALJ recommended denying Vergo’s application,
and the Commission entered an order to that effect. The district court affirmed. We conclude

that the ALJ had a ministerial duty to enforce the Rule 11 Agreement that settled the parties’

dispute and that proceeding with the hearing and denying the joint motion to dismiss prejudiced

Vergo’s substantial rights.    We therefore reverse and remand.          See Tex. Gov’t Code

§ 2001.174(2)(F).


                                       BACKGROUND

               Vergo received its original permit to landfarm in 1986. See 16 Tex. Admin. Code

§ 3.8(a)(25) (2018) (R.R. Comm’n of Tex., Water Protection) (defining “landfarming” as “[a]

waste management practice in which oil and gas wastes are mixed with or applied to the land

surface in such a manner that the waste will not migrate off the landfarmed area”). In 1998, after

amendments and renewals to that permit, Vergo applied to renew and amend its permit

under the 1996 version of section 3.8 of title 16 of the Texas Administrative Code (Rule 8).

See 16 Tex. Admin. Code § 3.8 (1996) (R.R. Comm’n of Tex., Water Protection), repealed by

25 Tex. Reg. 6487, 6488 (2000), adopted by 38 Tex. Reg. 2318 (2013). 1 Under Rule 8, Staff

reviews permit applications and makes the initial decision to approve or deny an unprotested

application. See Rule 8(d)(6)(D) (1996). Staff notified Vergo that its permit would not expire

until the Commission had made a final determination on Vergo’s application. See Tex. Gov’t

Code § 2001.054(b). Staff did not take final action on the application until October 2013, when

it denied Vergo’s application. In a letter, Staff claimed that the information submitted with the

application and gathered during the review process demonstrated that Vergo violated Rule 8,




       1  Rule 8 has been amended and reorganized over the years. For convenience, we will
use “Rule 8” to refer to the 1996 version and cite to this version as “Rule 8 (1996).”
                                                2
mismanaged oil and gas waste, and may cause or allow pollution to surface and subsurface

waters at the landfarm property. Vergo then requested a contested case hearing.

              The Commission initially set the hearing for February 2014. Vergo filed a motion

for continuance, and then the parties filed multiple agreed motions for continuances to conduct

discovery, gather samples, and engage in settlement negotiations. The ALJ granted the requests

for continuance, ultimately setting the hearing for October 2016. In a letter to the parties, the

ALJ stated, “[t]he continuance granted by this ALJ on May 10, 2016 is the last that will be

granted” and “[i]f the parties have not reached a settlement by September of 2016, they should

prepare to go to hearing.” In September, Vergo filed an opposed motion for further continuance

and a motion to reconsider the continuance, but the ALJ denied both.

              On September 28, the parties filed a joint motion to dismiss the hearing setting,

explaining that they “have entered into a Rule 11 Agreement allowing the parties to enter a

60-day binding settlement period” and “request that the hearing setting be removed to allow the

parties to resolve this matter without the necessity of a hearing.” The parties attached to the

dismissal motion their signed Rule 11 Agreement—including exhibits—which provided:


1.     A joint motion to dismiss the hearing date of October 3, 2016 shall be filed on or no later
       than September 30, 2016.

2.     Either party shall file a motion to dismiss with prejudice the hearing request to consider
       denial of permit no. LF-0032 with prejudice against refilling [sic] on December 2, 2016.

3.     Vergo waives any and all claims, demands, rights or interests, whether existing or alleged
       to exist now or at any time in the future, at either the administrative or district court level,
       relating to the proposed renewal of permit no. LF-0032, or any action of the RRC [the
       Commission] relating to such permit.

4.     Vergo shall agree to the terms of the May 5, 2016 Settlement Agreement (“Draft Permit”)
       attached hereto as Exhibit “A.”


                                                  3
5.     Vergo shall, within 45 days of October 3, 2016 (i.e., on or before November 17, 2016),
       provide items 1–8 of Exhibit “B” to counsel for the RRC. Any items completed prior to
       this 45-day deadline should be submitted as soon as possible. A recommended
       submission schedule for items 1-8 is attached hereto as Exhibit “C.”

6.     Vergo understands that after review and approval by the RRC, items 1-8 of Exhibit “B”
       will be used to supplement and complete the “Draft Permit.” Vergo further understands
       and agrees that such documents must be submitted in form and substance that meets
       regulatory requirements of the RRC, and failure to submit documents that meet
       requirements will result in non-renewal of permit no. LF-0032.

7.     Vergo shall work diligently and cooperatively with RRC Staff to timely submit
       a stormwater management plan, as referenced in Exhibit “B,” within 45 days of
       October 3, 2016 (i.e., on or before November 17, 2016).

8.     Vergo shall implement a method for stormwater management consistent with RRC
       methods approved by Staff as summarized and attached hereto as Exhibit “D.”

9.     The review and approval period for items 1–8, described in Exhibit “B,” shall end 60
       days from October 3, 2016 (i.e., on December 2, 2016). All submissions received after
       45 days from October 3, 2016 (i.e., after November 17, 2016) are deemed late and shall
       not be accepted for review of the permit renewal application.

10.    The current permit no. LF-0032, attached hereto as Exhibit “E,” shall expire on
       December 2, 2016 (i.e., 60 days from October 3, 2016).

11.    After December 2, 2016, Vergo shall not continue operations at the subject site unless the
       RRC issues a renewal landfarm permit.

12.    The 45 and 60 day deadlines shall begin simultaneously on October 3, 2016. The 45-day
       deadline shall end on November 17, 2016 and the 60-day deadline shall end on
       December 2, 2016.


In a September 29 letter to the parties, however, the ALJ stated, “I am not inclined to continue

the current hearing dates . . . over a hastily drafted Rule 11 Agreement that may be

unenforceable. I will continue the current hearing dates if presented with a Rule 11 Agreement

with teeth in it.” 2 The ALJ then denied the joint motion to dismiss.



       2 In the September 29 letter, the ALJ stated two reasons why the Rule 11 Agreement
might be unenforceable. First, the ALJ asserted that the second paragraph discussed a hearing
                                                 4
               After the hearing, the ALJ issued its proposal for decision (PFD), recommending

that Vergo’s application be denied and concluding that Vergo failed to prove that renewal of the

permit would prevent the pollution of groundwater and surface water resources, as required by

Rule 8. The Commission adopted the findings of fact and conclusions of law—substituting one

finding of fact to correct a date—and ordered Vergo’s application denied. Vergo filed a motion

for rehearing challenging Staff’s experts and evidence submitted to support the PFD’s findings

of fact, the ALJ’s and Commission’s application of Rule 8, and the ALJ’s denial of the Rule 11

Agreement settling the case. The Commission denied the motion. Vergo sought judicial review

in district court, and the district court affirmed. Vergo now appeals to this Court.


                                   STANDARD OF REVIEW

               “Final orders of the Commission are ‘deemed to be prima facie valid and [are]

subject to review under the substantial evidence rule.’” Westlake Ethylene Pipeline Corp.

v. Railroad Comm’n, 506 S.W.3d 676, 681 (Tex. App.—Austin 2016, pet. denied) (quoting H.G.

Sledge, Inc. v. Prospective Inv. & Trading Co., 36 S.W.3d 597, 602 (Tex. App.—Austin 2000,

pet. denied)) (alteration in original).     The substantial evidence rule, as codified in the

Administrative Procedure Act (APA), requires reversal or remand if the appellant’s substantial

rights have been prejudiced because the administrative findings, inferences, conclusions, or

decisions: (1) violate a constitutional or statutory provision, (2) exceed the agency’s statutory

authority, (3) were made through unlawful procedure, (4) are affected by other error of law,



request to consider denial of the permit, but the hearing request is to consider the renewal of the
permit. Second, the ALJ claimed that the third paragraph is vague and implies that Vergo waives
its right of appeal, but there is a “loophole” because some issues “may be fast-tracked straight
into the court of appeals, skipping the district court level.” The Commission neither raises nor
defends the ALJ’s stated reasons in its briefing to this Court.
                                                 5
(5) are not reasonably supported by substantial evidence, or (6) are arbitrary or capricious or

characterized by abuse of discretion or clearly unwarranted exercise of discretion. Tex. Gov’t

Code § 2001.174(2). “We apply this analysis without deference to the district court’s judgment.”

Jenkins v. Crosby Indep. Sch. Dist., 537 S.W.3d 142, 149 (Tex. App.—Austin 2017, no pet.)

(citing Texas Dep’t of Pub. Safety v. Alford, 209 S.W.3d 101, 103 (Tex. 2006) (per curiam)).


                                         DISCUSSION

               On appeal, Vergo raises three issues: (1) whether the ALJ erred by breaching its

ministerial duty to enter an order dismissing the case when presented with the Rule 11

Agreement and joint motion to dismiss, (2) whether Vergo met its burden to demonstrate that

there was no potential for polluting subsurface waters, and (3) whether the Commission met its

burden of good cause to terminate Vergo’s permit. Because we conclude that the first issue is

dispositive of this appeal, we do not address Vergo’s other issues. See Tex. R. App. P. 47.1, .4.

               Texas Rule of Civil Procedure 11 applies only to agreements made

during pending litigation, which we have held does not include the course of an

administrative proceeding. See Castillo v. Texas Bd. of Prof’l Eng’rs, No. 03-10-00124-CV,

2010 WL 5129127, at *4 (Tex. App.—Austin Dec. 14, 2010, no pet.) (mem. op.) (“Because the

parties entered into the agreement during the course of the administrative proceeding, it was

governed by the provisions of the APA, not by the rules of civil procedure.”); see also Tex. R.

Civ. P. 11 (“Unless otherwise provided in these rules, no agreement between attorneys or parties

touching any suit pending will be enforced unless it be in writing, signed and filed with the

papers as part of the record, or unless it be made in open court and entered of record.” (emphasis

added)). Nevertheless, the APA provides that parties to a contested case may informally dispose


                                                6
of the matter by agreed settlement, unless precluded by law. Tex. Gov’t Code § 2001.056. And

at the time of the hearing, the Commission’s rules provided, “No stipulation or agreement shall

be considered unless it is in writing and signed by the parties or their authorized representatives,

or dictated into the record during the course of the proceeding.” 16 Tex. Admin. Code § 1.123

(2016) (R.R. Comm’n of Tex., Stipulations), repealed by 42 Tex. Reg. 1214, 1214 (2017),

adopted by 42 Tex. Reg. 4131, 4131 (2017). Because the language of former Rule 1.123 is

substantially similar to that of Texas Rule of Civil Procedure 11 and given the lack of case law

interpreting former Rule 1.123, we look to case law discussing Rule 11 agreements in our

interpretation of former Rule 1.123. See Shamrock Psychiatric Clinic, P.A. v. Texas Dep’t of

Health & Human Servs., 540 S.W.3d 553, 560 (Tex. 2018) (per curiam) (concluding that because

State Office of Administrative Hearing’s Rule 155.415 and Rule 11 “are nearly identical in

language,” “we agree that cases discussing Rule 11 agreements may guide our interpretation of

. . . Rule 155.415”).

               “Rule 11 agreements are contracts relating to litigation” and “[t]o be effective, a

Rule 11 agreement must consist of ‘a written memorandum which is complete within itself in

every material detail, and which contains all of the essential elements of the agreement.’” Id. at

560–61 (quoting Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995)). In construing a Rule

11 agreement, we apply “the same rules as a contract.” Id. at 560 (citing Trudy’s Tex. Star, Inc.

v. City of Austin, 307 S.W.3d 894, 914 (Tex. App.—Austin 2010, no pet.)). Thus, construing the

agreement as a contract, we consider whether the Rule 11 Agreement contained the essential

elements to informally dispose of the matter.

               Here, there is no dispute that the Rule 11 Agreement was in writing, signed by the

parties, and filed in the administrative proceeding. See id. at 561 (noting that agreement was in

                                                 7
writing, signed, and filed with court as required by rules). The Commission describes the Rule

11 Agreement as “an agreement-to-attempt-to-agree to settle” and argues that “the Rule 11

agreement was not itself a settlement of the issues” but “merely provided for the possibility of

settlement if certain underlying conditions were met.” We disagree. The Rule 11 Agreement

provides that Vergo “shall” agree to the terms of the attached draft permit; that Vergo “shall”

provide necessary items and “shall” take certain actions for the Commission to supplement and

complete the draft permit; that Vergo’s failure to provide the documents “will result in non-

renewal of permit”; that the attached permit to the Rule 11 Agreement “shall” expire on

December 2; and that Vergo “shall not” continue operations after December 2 without receiving

a renewal landfarm permit. Under the Rule 11 Agreement, nothing is left for Vergo to agree to;

the essential elements of the agreement are in place. If Vergo failed to perform, it would result

in a nonrenewal of the permit; if Vergo did perform, the Commission would supplement and

complete the permit. See Lesikar v. Moon, 237 S.W.3d 361, 367 (Tex. App.—Houston [14th

Dist.] 2007, pet. denied) (“The word ‘shall’ as used in contracts is generally mandatory,

operating to impose a duty.” (citing Roberts v. Clark, 188 S.W.3d 204, 210 (Tex. App.—Tyler

2002, pet. denied))). Moreover, under either scenario, Vergo has waived its “claims, demands,

rights or interest” relating to the renewal of the permit or to any action taken by the Commission

related to the permit under the Rule 11 Agreement. And Exhibit B of the Rule 11 Agreement

expressly states, “By participating in the Rule 11 Agreement, Vergo Patio Gardens relinquishes

all rights to a hearing regarding the renewal of Permit no. LF-0032.”

               The Commission’s only explanation for why the Rule 11 Agreement did not settle

all the issues related to the permit renewal is that “the Rule 11 agreement specifically references

a separate settlement agreement that was yet to be signed by Vergo.” But the referenced

                                                8
“separate settlement agreement”—Exhibit A of the Rule 11 Agreement—is a draft permit titled

“PERMIT TO LANDFARM CERTAIN NONHAZARDOUS OIL AND GAS WASTES.”

Exhibit A does not require Vergo’s signature: the only signature block was for a Commission

manager, and above the signature block it states, “This authorization is granted subject to review

and cancellation should investigation show that such authorization is being abused.” Vergo’s

signature was not required for the referenced “separate settlement agreement”—i.e., the renewal

permit—to be issued.      See Rule 8(d)(6)(A) (1996) (providing that permits are issued by

Commission). Accordingly, we conclude that the Rule 11 Agreement contained the essential

elements to informally dispose of the matter. 3

               The Texas Supreme Court recently explained that administrative law judges

generally have a ministerial duty to enforce a valid Rule 11 agreement.            See Shamrock

Psychiatric Clinic, 540 S.W.3d at 562. The relevant background facts of Shamrock Psychiatric

Clinic are as follows. Shamrock and the Texas Health and Human Services Commission’s

Office of Inspector General corresponded regarding consolidating a “payment-hold case with the

soon-to-be-filed overpayment-recoupment case,” which was memorialized in the Inspector

General’s status report and in the administrative law judge’s order relying on that report to

continue the hearings.    Id. at 556–57, 561.     Nevertheless, the Inspector General later sent

Shamrock a final notice of overpayment, which included notice of a 15-day appeal requirement,

but Shamrock did not timely appeal. Id. at 557. The Inspector General “notified Shamrock of

the State’s intent to dismiss the overpayment and payment-hold cases due to Shamrock’s failure”

to timely appeal, and Shamrock responded with a letter referencing their agreement to


       3  For these reasons, we also disagree with the stated rationale of the ALJ in describing
the Rule 11 Agreement as potentially unenforceable.
                                                  9
consolidate the cases. Id. “Disregarding the letter,” the Inspector General filed a motion to

dismiss the pending case. Id. The administrative law judge initially denied the motion, finding

that the parties had entered into an “agreement that the payment hold and final notice of

overpayment cases would be heard together.” Id. But the Inspector General then withdrew its

“payment-hold case” and argued that the administrative law judge no longer had jurisdiction to

enforce the agreement because no contested case was pending on either issue. Id. at 558. The

administrative law judge then dismissed the case. Id. Shamrock sued in district court for “a writ

of mandamus directing the administrative law judge to enforce the alleged Rule 11 agreement

between the parties,” alleging that the administrative law judge “had a ministerial duty to enforce

or abide by the Rule 11 agreement created by the parties’ communications.” Id. at 558–59.

               The Texas Supreme Court, interpreting the Rule 11 agreement as a contract,

concluded that a valid Rule 11 agreement existed and that it was complete within itself and

contained the essential elements of the agreement. Id. at 561. The Court then noted, “[t]he

power to conduct adjudicative proceedings necessarily includes . . . ‘the power to accept and act

upon an agreement between the parties that removes from dispute and litigation a subsidiary

issue of fact or law’” and “[w]ielding this power is not only a judge’s right, but a judge’s

responsibility,” given the “‘ministerial duty to enforce a valid Rule 11 agreement.’” Id. at 561–

62 (quoting Fortis Benefits v. Cantu, 234 S.W.3d 642, 651 (Tex. 2007); Cities of Abilene

v. Public Util. Comm’n, 146 S.W.3d 742, 747 (Tex. App.—Austin 2004, no pet.)). Accordingly,

the Court concluded that “the administrative law judge failed to perform a purely ministerial act”

to enforce the Rule 11 agreement. Id. at 562.

               Following Shamrock Psychiatric Clinic, we conclude here that the ALJ likewise

failed to act in accordance with this responsibility and abused its discretion by failing to comply

                                                10
with its ministerial duty. The Commission argues that the joint motion to dismiss did not request

that the ALJ dismiss the case; instead, the joint motion “merely asked the ALJ to ‘remove’ the

hearing setting to allow the parties to enter settlement negotiations.” But the joint motion

described the Rule 11 Agreement as “allowing the parties to enter a 60-day binding settlement

period” for the provision of additional information to “supplement” and “complete” the renewal

permit and requested that the hearing setting be removed “to allow the parties to resolve this

matter without the necessity of a hearing.” (Emphasis added.) Accordingly, we construe the

joint motion not as a request to allow settlement negotiations, but as a request to enforce the

Rule 11 Agreement to resolve the dispute by settlement agreement, not by hearing.

               The Commission also claims that “[r]egardless, Vergo waived its complaint by

failing to adequately state it in its motion for rehearing.” “The motion for rehearing is a statutory

prerequisite to an appeal in a contested case and must be sufficiently definite to notify the agency

of the error claimed so that the agency can either correct or prepare to defend the error.” Scally

v. Texas State Bd. of Med. Exam’rs, 351 S.W.3d 434, 444–45 (Tex. App.—Austin 2011, pet.

denied) (internal citations omitted); see Tex. Gov’t Code § 2001.145 (providing that “[a] timely

motion for rehearing is a prerequisite to an appeal in a contested case”). “The standard is one of

fair notice” and does not require “a briefing of the law or facts.” Scally, 351 S.W.3d at 445. The

Commission asserts that Vergo did not mention in its rehearing motion “the legal basis that

Vergo now raises: that the ALJ had [a] ‘ministerial duty to enforce’ the Rule 11 agreement to

dismiss the case.” But Vergo’s rehearing motion had a section titled “Denial of Settlement

Agreement” and expressly stated that “the parties entered into a Rule 11 Agreement settling this

case”; “the [ALJ] refused to enter the agreement”; the parties were “forced” “to utilize their

resources trying this case” and “to attend a three-day hearing”; and “the ALJ wrongfully denied

                                                 11
the settlement agreement.” We conclude that Vergo’s rehearing motion met the standard of fair

notice on the legal issue of whether the ALJ should have enforced the Rule 11 Agreement.

Compare, e.g., Burke v. Central Educ. Agency, 725 S.W.2d 393, 398 (Tex. App.—Austin 1987,

writ ref’d n.r.e.) (finding waiver), with Morgan v. Employees’ Ret. Sys., 872 S.W.2d 819, 821

(Tex. App.—Austin 1994, no writ) (concluding error preserved).

               In sum, the parties entered into a voluntary settlement agreement, 4 but the ALJ

refused to enforce the agreement by proceeding with the contested case hearing.              Vergo

preserved error and presented the ALJ’s error to the Commission in its rehearing motion, but the

Commission entered an order denying the permit application based on the hearing and resulting

PFD.    In so doing, Vergo’s substantial rights—including those created by the Rule 11

Agreement—were prejudiced because Vergo was “forced” “to attend a three-day hearing” and

“utilize [its] resources trying this case” when the dispute had already been settled by the Rule 11

Agreement. We therefore hold that the administrative decision was “arbitrary and capricious or

characterized by an abuse of discretion or clearly unwarranted exercise of discretion,” and the

APA requires that we reverse and remand this case. See Tex. Gov’t Code § 2001.174(2)(F).


                    THE COMMISSION’S MOTION FOR REHEARING

               In its motion for rehearing, the Commission argues that this Court’s decision

“realign[s] the balance of power between the parties and the [ALJ] in an administrative



       4  “It is the policy of this state to encourage the peaceable resolution of disputes[.]” Tex.
Civ. Prac. & Rem. Code § 154.002; see Transport Ins. v. Faircloth, 898 S.W.2d 269, 280 (Tex.
1995) (noting that “[p]ublic policy favors the amicable settlement of controversies” because
settlement “avoid[s] the uncertainties regarding the outcome of litigation, and the often
exorbitant amounts of time and money to prosecute or defend claims at trial”); Schlumberger
Tech. Corp. v. Swanson, 959 S.W.2d 171, 178 (Tex. 1997) (“Texas law favors and encourages
voluntary settlements and orderly dispute resolution.”).
                                                12
proceeding” and that “[u]ntil now, ALJs—like all tribunals—had the power to manage their

dockets and grant or deny continuances in the sound exercise of their discretion.” But the

Commission reads our opinion too broadly. This opinion is limited to a narrow and unusual set

of facts and does not generally impinge on the power and discretion of ALJs to grant or deny

continuances. Here, the motion to dismiss the hearing was a joint motion with the Rule 11

Agreement attached, the motion expressly stated that the parties “have entered into a Rule 11

Agreement allowing the parties to enter a 60-day binding settlement period” and “request[ed]

that the hearing setting be removed to allow the parties to resolve this matter without the

necessity of a hearing,” and the attached Rule 11 Agreement removed from dispute and litigation

the issues of fact and law. Contrary to the Commission’s assertion, the joint motion is not “a

thinly disguised seventh motion for continuance reliant upon the Agreement as evidence.” 5 And

the ALJ’s power includes “‘the power to accept and act upon an agreement between the parties

that removes from dispute and litigation a subsidiary issue of fact or law,’” and “[w]ielding this

power is not only a judge’s right, but a judge’s responsibility.” Shamrock Psychiatric Clinic,

540 S.W.3d at 562 (quoting Cities of Abilene, 146 S.W.3d at 747) (emphasis added).


       5   The Commission argues that “[n]o unambiguous request to enforce [the Rule 11
Agreement] occurred here,” that “the term ‘enforce’ does not appear in the Motion,” and that
“the ALJ construed the Motion differently from the Court.” But there was no need to request the
ALJ to “enforce” the Rule 11 Agreement against one of the parties because the motion was a
joint motion. And the ALJ’s September 29, 2016 letter to the parties demonstrates that the ALJ
construed the joint motion as “based upon a Rule 11 Agreement entered into by the parties” and
as a request to enforce that agreement, as evidenced by the ALJ declining that request because
the Rule 11 Agreement “appears to be unenforceable” and because the parties needed to present
the ALJ “with a Rule 11 Agreement with teeth in it.” We do not agree with the Commission that
“by using the template blessed by th[is] opinion, parties are in control of the docket” and that
“nothing in th[is] opinion prevents the parties in any case entering into a “Rule 11 agreement’
and obtaining their preferred schedule because the ALJ has a ministerial duty to grant the
motion.” Our opinion is limited to the filing of a joint motion that attaches a binding Rule 11
agreement that removes the disputed issues from litigation.
                                               13
               The Commission also argues that Vergo’s complaint is moot because “[t]he Rule

11 Agreement required Vergo to submit several outstanding permitting documents, which it

failed to do by the agreed-upon deadline of November 17, 2016, or at any time since,” and

therefore “Vergo failed to perform under the Agreement.” 6 Vergo responds that “the Rule 11

Agreement was erroneously nullified,” “the [Commission] cannot hold Vergo to the dates

specified in the Agreement when the Examiner struck it down,” and “Vergo’s allotted time to

produce the material documents should start upon completion of this Appeal, when the Rule 11

Agreement is enforced.”      But to the extent these questions regarding failure to perform,

agreement nullification, or deadlines for submitted documents are relevant and can be raised,

they should be addressed on remand, not here; in a suit for judicial review of an agency action,

we are “empowered to issue only a general remand when [we] find[] error that prejudices an

appellant’s substantial rights.” Freightliner Corp. v. Motor Vehicle Bd. of Tex. Dep’t of Transp.,

255 S.W.3d 356, 361 (Tex. App.—Austin 2008, pet. denied) (quoting Ford Motor Co.

v. Butnaru, 157 S.W.3d 142, 149 (Tex. App.—Austin 2005, no pet.)); see id. at 362 (noting

courts generally are not authorized “to dictate how an agency conducts its review of remanded

issues or decides them”); see also Tex. Gov’t Code § 2001.174(2).

               Our conclusion here is that the September 29, 2016 administrative decision to

deny the parties’ joint motion to dismiss the hearing setting when the parties had removed

       6  The Commission also argues that Vergo “could have sought reconsideration,” “file[d]
an interlocutory appeal of the ALJ’s ruling on the Motion to the Commission,” or “even sought
mandamus relief directing the ALJ to enforce the Rule 11 to prevent Vergo from suffering the
expense and time of a wholly unnecessary hearing.” Although the Commission may be correct
that these paths were available to Vergo and perhaps these paths would have been a more
prudent and efficient approach, the Commission has not cited any authority supporting the
proposition that the failure to seek reconsideration, interlocutory appellate relief, or mandamus
relief waives Vergo’s right to raise this issue on appeal when it has raised the issue in its motion
for rehearing before the Commission.
                                                14
from dispute and litigation the issues of fact and law and to proceed with the scheduled

October 3, 2016 hearing—just four days after the administrative decision—prejudiced Vergo’s

substantial rights. Any subsequent failure to comply with the Rule 11 Agreement does not moot

the question of whether Vergo’s substantial rights were prejudiced by being “forced” “to attend a

three-day hearing” and “utilize [its] resources trying this case” when the dispute had already

been settled by the Rule 11 Agreement. A decision to the contrary will disincentivize settlement

in the administrative process: it will inject uncertainty into settlement negotiations as to whether

ALJs will dismiss scheduled hearing settings—unquestionably an important settlement factor

given the costs associated with hearings—when the parties submit a joint motion and a Rule 11

agreement that removes from dispute and litigation the issues of fact and law to be addressed at

that hearing.


                                         CONCLUSION

                For these reasons, we reverse and remand for further proceedings consistent with

this opinion.



                                              __________________________________________
                                              Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Kelly

Reversed and Remanded on Rehearing

Filed: April 22, 2022




                                                15